— In related proceedings pursuant to Family Court Act articles 6 and 8, the mother appeals from an order of the Family Court, Dutchess County (Sammarco, J.), dated February 27, 2004, which, inter alia, dismissed her petitions. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on her appeal. Thus, counsel’s application for leave to withdraw is granted (cf. Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; People v Gonzalez, 47 NY2d 606 [1979]). H. Miller, J.P., Cozier, S. Miller and Fisher, JJ., concur.